—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Fire Commissioners of Terryville Fire District, dated August 28, 1997, which suspended the petitioner for a period of 15 days, without a hearing, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated May 7, 1998, which granted the petition.
Ordered that the judgment is affirmed, with costs.
The petitioner was improperly suspended on the ground of *564misconduct or incompetency without a formal charge being filed against him and without a hearing (see, General Municipal Law § 209-l; Matter of Schenck v Fire Council, 35 Misc 2d 685; Matter of Gardner v Ward, 199 NYS2d 953).
The appellant’s remaining contentions lack merit. S. Miller, J. P., Santucci, Feuerstein and Smith, JJ., concur.